       Case 1:20-cv-09579-MKV-BCM Document 9 Filed 12/28/20 Page 1 of 2

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 12/28/2020
 VANESSA SERRANO TORRES,

                            Plaintiff,
                                                                 1:20-cv-09579-MKV
                     -against-
                                                                        ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In a separate Order, this case has been referred to one of the Court’s Magistrate Judges for

a Report and Recommendation, which will then be sent to this Court for review and to address any

objections to the Report. Alternatively, the parties may voluntarily consent to have the Magistrate

Judge render a final decision in this action in accordance with the provisions of 28 U.S.C. § 636(c)

and Fed. R. Civ. P. 73. Any appeal from a Magistrate Judge’s decision following consent is

directly to the United States Court of Appeals for the Second Circuit in the same way that an appeal

from a District Judge’s decision would be taken.

       Both parties—Plaintiff and the Commissioner of Social Security—must consent in order

for the Magistrate Judge to decide the case. To determine whether the parties wish to voluntarily

consent to proceeding before the Magistrate Judge, counsel for the Commissioner of Social

Security is directed to send to counsel for Plaintiff on or before January 8, 2021, a copy of the

attached consent form bearing either (1) a signature indicating consent to proceeding before the

Magistrate Judge, or (2) a notation that Defendant does not consent.

       On or before January 15, 2021, counsel for Plaintiff counsel is directed to submit a letter

via ECF informing the Court whether all parties have consented to proceeding before the

Magistrate Judge. If any party has not consented, the letter shall not state which of the parties have
       Case 1:20-cv-09579-MKV-BCM Document 9 Filed 12/28/20 Page 2 of 2




not consented—only that there has not been consent by all parties. If both parties have consented,

counsel shall file on ECF the signed consent forms.

       This Order is not intended to interfere with the parties’ right to have final disposition of

this case by a United States District Judge. The parties are free to withhold their consent without

adverse substantive consequences. If any party withholds consent, the identity of the parties

consenting or withholding consent shall not be communicated to any Magistrate Judge or District

Judge to whom the case has been assigned.



SO ORDERED.
                                                      _________________________________
Date: December 28, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                 2
